Order Denying Appellant's Petition for Rehearing:
This court, having reviewed appellant's petition for rehearing and finding no points of law or fact which were overlooked or misapprehended by this court when reaching its decision after oral argument, hereby denies the petition for rehearing.
Appellant has suggested that our decision and that of the trial division must be vacated because the case was finally settled days before we rendered our decision. It is now clear that, regardless of whether we vacated our decision, appellant would not be entitled to vacatur of the decision of the trial division. U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18 (1994). We therefore decline to order vacatur of the decision of the trial division.
In the unique circumstances of this case, we also decline to vacate our Appellate Division decision. We were not notified of the settlement until after we had filed our decision. As we stated in our opinion, we were not exercising jurisdiction pursuant to Article III of the United States Constitution. Our decision went no further than to determine that the High Court of American Samoa had no jurisdiction over this case. To leave our decision in place implicates none of the separation-of-powers concerns underlying the "case or controversy" requirement
It is so ordered.